Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed 10/22/2020.
Claims 1-16 are currently pending. Claims 1-16 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 
2of the data tree by (i) identifying the importance of each word of a sentence in each node of 3the data tree; (ii) determining the one or more vectors based on the sequence of words and the 4importance of each word of the sentence and a meaning of the sentence using the machine 5learning model.

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior arts, U.S. Patent 8910039 B2  - Leguin discloses a data is in first format (i.e., a fixed layout unstructured document) is converted to a second format (i.e, structured format as shown in fig. 6). The system splits the document into chunks/block at page breaks, br/line jump (i.e., identfied break points) as shown in figure 6. Futher, title fragments as “CHAPTER ONE”, “HUCKLEBERRY FINN” and non-title fragments as “The Mississipi Valley”, “The Adventures of Tom Sawyer” as shown in fig. 6. Further, The content windows 520 show a data tree of the converted document because each elements 602-610 is linked to previous element in the ordered listing (pg. 6, line 51-52. However, Leguin fails to teach the limitations “... assigning one or more vectors to each node of the data tree, using a machine learning model...generating a strucutred document by providing matrix representation for each node of the data tree, using the machine learning model...” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167